               Case 17-17829-RAM         Doc 113   Filed 03/05/19     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

 In re:                                                 CASE NO.: 17-17829-BKC-RAM
                                                        Chapter 7
 ROBERT ANTHONY ARTHUR
 SSN: XXX-XX-5236
 KALAIVANI ARTHUR
 SSN: XXX-XX-2883

          Debtors.                   /

                                     REPORT OF SALE

          NOTICE IS GIVEN THAT on or about December 21, 2018, the sale of the Estate’s

interest in the following described items were sold for a total of $20,000.00, to the Debtors,

Robert Anthony Arthur and Kalaivani Arthur. The sale was completed pursuant to the Order

Granting Trustee’s Motion to Approve Stipulation for Compromise and Settlement Regarding

Valuation and Repurchase of Debtors’ Non-Exempt Assets [ECF 106], dated December 20,

2018:

   •      Cash
   •      Financial Accounts
   •      Household Goods
   •      2012 Kia Soul
   •      Fraudulent transfer

                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished on
March 5, 2019, to the parties who are currently on the list to receive e-mail notice/service for
this case, and via U.S. Mail to all interested parties on the attached service list.

                                            Respectfully submitted,

                                            /s/ Joel L. Tabas
                                            Joel L. Tabas
                                            Chapter 7 Trustee
                                            25 SE 2nd Avenue, Suite 248
                                            Miami, Florida 33132
                                            Telephone: (305) 375-8171
                                            Telefax:       (305) 381-7708
                                            JTabas@tabassoloff.com
                             Case 17-17829-RAM          Doc 113   Filed 03/05/19   Page 2 of 3
17-17829-RAM                             17-17829-RAM                               17-17829-RAM
So Fresh Wholesale Corp &                TD Auto Finance LLC                        The Bank of New York Mellon Shapiro,
Nickey Gregory Com                       c/o Bert Echols, Esq                       Fishman & Gache, LLP
c/o Marc Barmat                          1000 Ridgeway Loop Rd #200                 c/o Steven G. Powrozek
2255 Glades Rd #337W                     Memphis, TN 38120-4036                     4630 Woodland Corporate Blvd., Suite 100
Boca Raton, FL 33431-7379                                                           Tampa, FL 33614-2429

17-17829-RAM                             17-17829-RAM                               17-17829-RAM
Ally Financial                           American Express                           American Express Bank
POB 380901                               POB 650448                                 c/o Modlin & Associates
Minneapolis, MN 55438-0901               Dallas, TX 75265-0448                      1551 Sawgrass Corp Pkwy #110
                                                                                    Sunrise, FL 33323-2832


17-17829-RAM                             17-17829-RAM                               17-17829-RAM
Arthritis and Rheumatic Disease Spec     Arthritis and Rheumatic Disease Spec       Aventura Heart Center LLC
Credit Counsel, Inc                      POB 630787                                 2845 Aventura Blvd, Ste 249
1400 NE Miami Gardens Dr #216            Miami, FL 33163-0787                       Aventura, FL 33180-3120
Miami, FL 33179-4844


17-17829-RAM                             17-17829-RAM                               17-17829-RAM
Bernstein & Mesa                         Bernstein MD, Stuart                       Boca Radiology Group
21110 Biscayne Blvd, Ste 405             American Health Associates                 Collection Information Bureau, Inc
Aventura, FL 33180-1252                  15712 SW 41 St, Ste 16                     POB 1467
                                         Davie, FL 33331-1538                       Lake Worth, FL 33460-1467


17-17829-RAM                             17-17829-RAM                               17-17829-RAM
Capital One Bank                         Chase Bank                                 Chase Bank USA, NA
POB 30287                                Midland Credit Management Inc              Midland Credit Management
Salt Lake City, UT 84130-0287            2365 Northside Dr, Ste 300                 POB 939069
                                         San Diego, CA 92108-2709                   San Diego, CA 92193-9069


17-17829-RAM                             17-17829-RAM                               17-17829-RAM
Citibank                                 Coosemans Miami, Inc                       First Premier Bank
POB 790046                               c/o Humberto Rubio, Jr Esq                 6701 W 41 St
Saint Louis, MO 63179-0046               Law Firm of Rubio & Associates, PA         Sioux Falls, SD 57106-1290
                                         8950 SW 74 Ct, Ste 1804, Town Center 1
                                         Miami, FL 33156-3177

17-17829-RAM                             17-17829-RAM                               17-17829-RAM
Florida Veg Investments, LLC             H&R Produce Distributors, Inc              H&R Produce Distributors, Inc
7350 NW 30 Ave                           1221 NW 22 St, Unit 1-4                    c/o Jorge M. Abril, PA
Miami, FL 33147-5902                     Miami, FL 33142-7737                       1200 Brickell Ave, PH 2000
                                                                                    Miami, FL 33131-3257


17-17829-RAM                             17-17829-RAM                               17-17829-RAM
Humana                                   Internal Revenue Service                   JPMorgan Chase
c/o Rawlings Financial Services, LLC     POB 7346                                   POB 1423
POB 2020                                 Philadelphia, PA 19101-7346                Charlotte, NC 28201-1423
La Grange, KY 40031-2020


17-17829-RAM                             17-17829-RAM                               17-17829-RAM
Lexus Financial Services                 Licinia Cadavid                            Mac Edwards Produce & Company, Inc
POB 4102                                 c/o Steve Polatnick Law Offices            c/o Perlman, Bajandas, Yevoli & Albright
Carol Stream, IL 60197-4102              10691 Kendall Dr, Ste 101                  283 Catalonia Ave, Ste 200
                                         Miami, FL 33176-1596                       Coral Gables, FL 33134-6714


17-17829-RAM                             17-17829-RAM                               17-17829-RAM
Merrick Bank                             Mount Sinai Medical Center                 Mr Greens Produce
POB 660702                               POB 403429                                 7350 NW 30 Ave
Dallas, TX 75266-0702                    Miami Beach, FL 33140-1429                 Miami, FL 33147-5902
                            Case 17-17829-RAM          Doc 113   Filed 03/05/19   Page 3 of 3
17-17829-RAM                            17-17829-RAM                               17-17829-RAM
Nationstar Mortgage                     Nickey Gregory Company Miami, LLC          Nickey Gregory Company Miami, LLC
POB 619094                              c/o Furr & Cohen, PA                       c/o McCarron & Diess
Dallas, TX 75261-9094                   2255 Glades Rd, Ste 337W                   4530 Wisconsin Ave NW, Ste 301
                                        Boca Raton, FL 33431-7379                  Washington, DC 20016-4667


17-17829-RAM                            17-17829-RAM                               17-17829-RAM
Republic Bank & Trust Co                So Fresh Wholesale Corp                    SoFresh
NCB Management Services                 c/o Furr and Cohen, PA                     1450 SW 6th CT.
POB 1099                                One Boca Place                             Pompano Beach Fl 33069-4531
Langhorne, PA 19047-6099                2255 Glades Rd, Ste 337W
                                        Boca Raton, FL 33431-7379

17-17829-RAM                            17-17829-RAM                               17-17829-RAM
St Lucie Anesthesia Assoc               TD Auto Finance                            Venture at Aventura East Condo Assoc
Dept 991                                POB 16035                                  c/o AR Department
POB 850001                              Lewiston, ME 04243-9517                    4770 Biscayne Blvd, Ste 700
Orlando, FL 32885-0001                                                             Miami, FL 33137-3244


17-17829-RAM                            17-17829-RAM                               17-17829-RAM
GILLES ROMAIN                           LICINIA CADAVID                            Kalaivani Arthur
c/o Steve Polatnick                     c/o Steve Polatnick                        18800 NE 29 Ave, Unit E906
10691 Kendall Drive Suite 101           10691 Kendall Drive Suite 101              Aventura, FL 33180-2822
Miami, FL 33176-1596                    Miami, FL 33176-1596


17-17829-RAM
Robert Anthony Arthur
18800 NE 29 Ave, Unit E906
Aventura, FL 33180-2822
